Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that there is no substantive search burden.  This is found persuasive and the previous restriction requirement is WITHDRAWN and all claims are examined for patentability herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamson (US 4,251,987) in view of Freeman (US 2,393,098).
As a threshold matter the Examiner asserts the following finding of fact with respect to the level of ordinary skill in the art: one of ordinary skill in the art of power transmission through gearings in turbine engines would be familiar with gear ratios and the standard mechanical equations which govern the establishment and design of gear ratios.



Regarding claims 1, 10 and 19
Adamson teaches:
A gas turbine engine (abstract) comprising: a power turbine shaft (36); a low pressure compressor shaft (40) coaxial with the turbine shaft (Fig. 2), with one shaft surrounding the other (Fig. 2); and a gear assembly (all structure 70-88 shown in Fig. 2 and abstract) coupling the turbine shaft to the compressor shaft and including an input gear (70) mounted to the turbine shaft (Fig. 2), an output gear (88) mounted to the compressor shaft (Fig. 2), a pair of idler gear shafts (see Fig. 2, see 2 shafts connecting 72 and 86 – one each at top and bottom of page), each said idler gear shaft having a first stage gear (72) meshed with the input gear and configured to provide a first stage of speed change (Fig. 2), each said idler gear shaft having a second stage gear (86) axially spaced from the first stage gear and rotating with the first stage gear (forced to rotate together by shaft connecting them, as shown in Fig. 2), the second stage gear meshed with the output gear (see meshing between 86 and 88) and configured to provide a second stage of speed change (note difference in size, also expressly stated in abstract). 
Adamson is silent as to landmarks for aligning the gear assembly into a desired alignment orientation during assembly of the gear assembly.
The examiner would firstly establish that marking gears for assembly in a particular initial assembly state is old and well known. However, the Examiner has provided several such examples in the attached PTO 892 and chooses Freeman as exemplary. 
In Freeman, a reduction gear train for a turbine is provided. In this reduction gear assembly an initial installation alignment is of importance. As such Freeman has provided that “the gears should be marked in order to facilitate aligning the gears into a desired alignment orientation during assembly of the gear assembly” (see Freeman Page 3, Col. 1, ll. 34-40).

Regarding claims 2 and 11,  Adamson as modified discloses wherein the first stage gears are meshed with diametrically opposed segments of the input gear (i.e. at top and bottom of Fig. 2).
Regarding claims 3 and 12, Adamson as modified discloses wherein the first stage gears have a lesser number of teeth than the second stage gears (see increased diameter of second stage gear).
Regarding claims 4, 5, 13 and 14, Adamson as modified teaches all of the limitations as discussed above, but fails to teach that the input and output gear have the same number of teeth and are “the same”. While “the same” might have some ambiguity – in some contexts == in the present usage the only reasonable interpretation is “the same” geometrically. However, the conditions and application of optimization within the teeth/geometry of gears in a common gear train is well-known. Specifically varying these properties to be the same/different results in a predictable and calculable gear ratio and thus is a result effective variable. As such it would have been an obvious and routine matter of optimization to one of ordinary skill in the art before the effective filing date to further modify Adamson to arrive at the claimed gear teeth/geometry as one of ordinary skill in the art would have undertaken such a modification in order to arrive at the desired gear-ratio.
Regarding claims 6 and 15, the modified Adamson further teaches wherein a rotational axis of one of the idler gear shafts lies outside a plane in which lie a rotational axis of the other of the idler gear shaft and the rotational axis of the coaxial shafts. It is a trivial matter to draw an angled plane which meets the limitation. One such example is below.
 
    PNG
    media_image1.png
    620
    626
    media_image1.png
    Greyscale






Regarding claims 8, 9, 17 and 18, the modified Adamson teaches all of the limitations as discussed above, but fails to teach that the markings are also on the idler gears or both on the idler gears and the first stage gear to facilitate alignment therewith. However, it is noted that these additional alignment landmarks as claimed do nothing more than provide for more alignment markings to assist with assembly. The concept of providing alignment landmarks is already known from the modified Adamson and additional alignment markings which add only the entirely expected result of additional points with which to align structures would have been an obvious duplication of parts to those of ordinary skill in the art before the effective filing date. Further, one of ordinary skill in the art could be motivated to provide additional alignment landmarks for only the predictable and expected motivation of allowing additional alignment points to facilitate assembly.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The Examiner can find no evidence in the prior art that providing an alignment path of 180/Z is a known result effective variable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/Primary Examiner, Art Unit 3745